Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner’s amendment below was based on the amendment filed on 06/01/2022.
Drawing and Specification
The amendment to the drawings and specification filed on 06/01/2022 have been considered and entered.  Objections to the drawings and specification in the most recent office action have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bradley Forrest (Reg. No.: 30,837) on 06/10/2022.  
The application has been amended as follows: (amended claim 1)
Claim 1, line 5, “the sleeve” was deleted, and in its place, --the deformable sleeve-- was inserted.

Reasons for Allowance
Claims 1, 3-16, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance on claims 1 and 3-16: the prior art fails to teach or render obvious a method comprising, inter alia, positioning a stent through the placed catheter; and withdrawing the catheter such that a second end of the deformable sleeve is captured by the stent and covers a portion of the stent to obstruct the aneurysm, wherein the deformable sleeve is captured by engaging a protrusion of the stent with a hole in the second end of the sleeve.
The following is an examiner’s statement of reasons for allowance on claims 18 and 20: the prior art fails to teach or render obvious a method comprising, inter alia, moving a stent through a lumen of the placed catheter which has tether portion of a sleeve attached to a distal end of the catheter; retentively engaging the first end of the stent with a distal end of the sleeve comprises engaging a protrusion of the stent with a hole in the sleeve; and detaching the sleeve about the tether portion such that the sleeve covers at least a portion of the stent at the selected position within the vessel. 
Regarding claims 1 and 3-16, Abrams (US Pub. No.: 2005/0121043) in view of Lane (US Pat. No.: 5,405,379) discloses a method comprising: placing a catheter, having a first end of a deformable sleeve coupled to a tip of the catheter, proximate an aneurysm in a blood vessel; positioning a stent through the placed catheter adjacent the aneurysm; and withdrawing the catheter such that a second end of the sleeve is captured by the stent and covers a portion of the stent to obstruct the aneurysm as explained in the final rejection dated 03/04/2022.  However, neither Abrams or Lane alone nor the combination of Abrams and Lane discloses or renders obvious withdrawing the catheter such that a second end of the deformable sleeve is captured by the stent and covers a portion of the stent to obstruct the aneurysm, such that the deformable sleeve is captured by engaging a protrusion of the stent with a hole in the second end of the sleeve.
Regarding claims 18 and 20, Abrams (US Pub. No.: 2005/0121043) discloses a method comprising: attaching a tether portion of a sleeve to a distal end of a catheter; placing the distal end of the catheter into a selected position within a vessel; moving a stent through a lumen of the placed catheter; retentively engaging a first end of the stent with a distal end of the sleeve; and detaching the sleeve about the tether portion such that the sleeve covers at least a portion of the stent at the selected position within the vessel as explained in the final rejection dated 03/04/2022.  However, Abrams does not disclose or render obvious retentively engaging the first end of the stent with a distal end of the sleeve comprises engaging a protrusion of the stent with a hole in the sleeve

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JING RUI OU/Primary Examiner, Art Unit 3771